Exhibit 10.1

SECOND AMENDMENT TO LOAN AGREEMENT

THIS SECOND AMENDMENT TO LOAN AGREEMENT (the “Amendment”) made and entered into
on this the 27th day of July, 2010, by and between MITCHAM INDUSTRIES, INC., as
“Borrower,” and FIRST VICTORIA NATIONAL BANK, as “Lender,” to amend, ratify and
confirm that certain Loan Agreement (the “Loan Agreement”) among the parties
hereto dated the 24th day of September, 2008, governing the terms of a line of
credit as therein described and evidenced by a promissory note of even date
therewith in the original principal sum of $25,000,000.00 (the “Loan”).

In consideration of their mutual warranties, covenants and agreements contained
herein, and in said Loan Agreement and Lender’s renewal and extension of the
existing line of credit to Borrower and the increase in that line of credit
evidenced by the herein described promissory note, Borrower and Lender hereby
warrant, covenant and agree as follows:

1. Borrower acknowledges, represents, warrants, and agrees that Borrower is
presently indebted to Lender in the amount of the current principal balance of
$16,050.00.00 owing on the promissory note described in Paragraph II.A. of the
Loan Agreement and any accrued interest thereon, and that Borrower has no
defenses, rights of set off, counterclaims, causes of action or any other bars
to enforcement of the obligations governed by the Loan Agreement or this
amendment thereto.

2. The Loan Agreement has been previously amended by First Amendment to Loan
Agreement dated March 24, 2010.

3. Borrower is the Borrower under the Loan Agreement. All of the warranties of
Borrower relating to Borrower’s corporate existence, good standing and authority
to enter into this transaction as set forth in the Loan Agreement are hereby
renewed, restated and confirmed, both as of the date of the Loan Agreement and
the date of this Amendment thereto.

4. Borrower will execute and deliver to Lender a promissory note of even date
herewith (the “Promissory Note”) in the amount of $35,000,000.00 in the form
attached hereto and made a part hereof as Exhibit A, being partly in renewal and
extension of the principal balance of the promissory note described in
Paragraph II.A of the Loan Agreement and partly in renewal and increase of the
existing line of credit on the terms as set forth on Promissory Note and in the
Loan Agreement and this Amendment. Lender will advance to Borrower, according to
the terms thereof and subject to the limitations expressed therein and in the
Loan Agreement, as amended, the unadvanced portion of the principal of the
Promissory Note remaining after renewal of the principal balance of the existing
line of credit. An amount of $2,000,000.00 of the unadvanced portion of the
principal of the Promissory Note has been reserved for the purposes of funding
amounts drawn on a letter of credit issued at Borrower’s request pursuant to
Paragraph V.B of the Loan Agreement and will continue to be reserved in
accordance with the Loan Agreement. Lender’s obligation to make advances to
Borrower under the Loan Agreement will hereafter be limited to the unadvanced
portion of the Promissory Note.

5. In addition to the other obligations of Borrower under the Loan Agreement,
Borrower will pay to Lender a commitment fee in the amount of $46,250.00 as
consideration for the modification of the terms of the Loan set forth in this
Amendment and in the Promissory Note described in Paragraph 4. The commitment
fee will be due upon execution of this Amendment.

6. Paragraph V.B of the Loan Agreement is hereby amended in its entirety to read
as follows:



      “B. At Borrower’s option, Lender will reserve for the purposes of funding
amounts drawn on letters of credit issued by Lender or The Frost National Bank
at Borrower’s request and with Lender’s approval up to $7,000,000.00 of the
amount of the Loan which would otherwise be available for advances hereunder.
Amounts drawn on any such letters of credit will be advanced by Lender from the
principal of the Loan upon draws made in accordance with the terms of the
letter. The amounts either drawn or available to be drawn on any such letter of
credit will reduce the amount of the principal of the Loan available to be
advanced to Borrower and the aggregate amount of all advances on the loan,
together with all amounts which may be drawn under any letters of credit will
not exceed the original principal amount of the Note currently evidencing the
line of credit extended to Borrower under this Agreement ($35,000,000.00).
Borrower will pay a fee of 1.0% of the face amount of each domestic letter of
credit and 1.5% of the face amount of each foreign letter of credit for each
year in which it will be in effect. Borrower will pay, in addition to the fees
prescribed in the Loan Agreement for issuance of any letter of credit, any fees
assessed by any other bank or other parties to the letter of credit transaction.
Neither Lender nor The Frost National Bank will have any obligation to issue any
letter of credit that is not acceptable to Lender as to form, term, and
conditions.”  

1





7. Paragraph V.C of the Loan Agreement is hereby amended in its entirety to read
as follows:



      “C. Lender will, at Borrower’s request, renew, extend and rearrange any
portion of the unpaid balance of the Loan as a separate, amortizing loan
evidenced by a promissory note requiring monthly installments of principal and
interest in amounts sufficient to repay the balance over a period of 48 months
at an interest rate One-half of One percent (0.5%) over the prime rate published
in the Wall Street Journal at the time of such renewal and rearrangement,
adjusted annually thereafter, in the form attached hereto as Exhibit “B.” Any
portion of the unpaid balance of the Loan which is so renewed and rearranged
will be deducted from the amount of the Loan that is available to be advanced to
Borrower hereunder, so that the total of all advances of principal of the Loan,
the amounts drawn or which may be drawn under any letters of credit issued
pursuant to Paragraph V. B, above, and the portion of the unpaid principal
renewed and rearranged as a separate, amortizing loan will never exceed the
original principal amount of the Note currently evidencing the line of credit
extended to Borrower under this Agreement ($35,000,000.00).”  

8 The Loan shall be governed by and subject to all of the terms, covenants and
conditions of the Loan Agreement, as amended, and by the terms of the promissory
note described in paragraph 4 above, and be secured by all of the same liens,
pledges, assignments and security interests as are provided in the Promissory
Note and the Loan Agreement, as amended, and in the security documents
referenced therein. Borrower hereby grants, renews and ratifies all such liens,
pledges, assignments and security interests in favor of Lender as continuing
security for the indebtedness of Borrower under the Loan Agreement, as amended.

9. Borrower and Lender hereby renew, ratify, and confirm all of the warranties,
covenants and agreements contained in the Loan Agreement, as amended, except to
the extent modified by the terms of this Amendment thereto. The Loan Agreement,
as so amended, and the documents referenced therein constitute the sole and only
agreement of the parties hereto and supersedes any prior oral understandings or
agreements between the parties respecting the subject matter of this agreement.
This Amendment, together with the Loan Agreement and all prior amendments
thereto, shall apply to and govern the extensions of credit described herein and
all renewals, extensions and rearrangements of such indebtedness of Borrower to
Lender.

2

EXECUTED on the date first hereinabove mentioned.

MITCHAM INDUSTRIES, INC.

By: /s/ Billy F. Mitcham, Jr.
Billy F. Mitcham, Jr.
Its: President


BORROWER

FIRST VICTORIA NATIONAL BANK

By: /s/ Herschel Vansickle
Herschel Vansicle
Its: Sr.Vice-President


LENDER

     
STATE OF TEXAS
  §
COUNTY OF       
  §

This instrument was acknowledged before me on      , 2010, by Billy F. Mitcham,
Jr., as President of Mitcham Industries, Inc., on behalf of said corporation.

      

Notary Public, State of Texas

     
STATE OF TEXAS
  §
COUNTY OF VICTORIA
  §

This instrument was acknowledged before me on      , 2010, by      , as       
of First Victoria National Bank, on behalf of said corporation.

      

Notary Public, State of Texas

EXHIBIT A

PROMISSORY NOTE



    $35,000,000.00 Victoria, Texas July 27, 2010

FOR VALUE RECEIVED, the undersigned, hereinafter called “Borrower,” whether one
or more, jointly and severally, hereby promise to pay to the order of First
Victoria National Bank, hereinafter called “Lender,” at its banking house in the
City of Victoria, in Victoria County, Texas, the sum of Thirty-Five Million
Dollars ($35,000,000.00) with interest thereon from date of advance until paid
as hereinafter provided. All past due interest shall bear interest from maturity
until paid at the same rate as the principal.

This note shall bear interest at a rate of One-half of One percent (0.5%) above
the prime rate published in the Wall Street Journal as being the base rate on
corporate loans established by a selected number of the largest banks in the
United States, as such published prime rate is determined daily by the payee. In
the event more than one such prime rate is published by the Wall Street Journal,
the highest of such rates shall be used to determine the interest rate on this
note. No representation is made that such prime rate is the lowest or best rate
charged by any bank to its customers. In the event the prime rate published by
the Wall Street Journal should cease to be available for any reason, the payee
shall select an index comparable to such prime rate to determine the rate of
interest on this note.

It is contemplated by the parties hereto that this note will evidence a
revolving line of credit and that advances and re-advances following payment of
principal will be made by Lender to Borrower, from time to time from the date
hereof to the maturity date of this note. Said advances will be made up to the
principal amount of this note, but the aggregate outstanding balance of said
advances at any one time will never exceed the principal amount of this note.
Additional terms of advances are contained in a Loan Agreement dated
September 24, 2008, as amended by First and Second Amendment thereto. The
Borrower agrees to pay the interest accruing on such advances from the date or
dates thereof at the rate stipulated herein to the Lender according to the terms
hereof.

Notwithstanding any other provision in this note or any other loan document to
the contrary, Lender shall not charge or collect and Lender does not intend to
contract for interest in excess of that permitted by law for loans of this kind,
and to prevent such occurrence, Lender will, at maturity or an earlier final
payment of this note, determine the total amount of interest that can be
lawfully charged or collected by applying the highest lawful rate of interest to
the full periodic balances of principal for the period each is outstanding and
unpaid and compare such amount with the total interest that has accrued under
the terms of this note, and, if necessary, to prevent usury, reduce the total
amount of interest payable by Borrower to the lesser amount. If the amount of
interest that has been collected exceeds the lawful amount, Lender shall either
make direct refund of such excess to Borrower or credit it against other sums
owed by Borrower to Lender, whichever Lender deems appropriate. If at any time
the rate of interest provided for in this note shall exceed the highest lawful
rate, then any subsequent adjustment in the rate of interest on this note under
the terms hereof will not reduce the rate of interest below the highest lawful
rate until the total amount of interest accrued on this note equals the amount
of interest, which would have accrued if there had been no limitation to the
highest lawful rate. As used herein, the term “highest lawful rate” means the
greatest of the rates of interest from time to time permitted under applicable
law. Interest on this note is computed on a 365/365 simple interest basis; that
is, by applying the ratio of the annual interest rate over the number of days in
a year, multiplied by the outstanding principal balance, multiplied by the
actual number of days the principal balance is outstanding.

All interest accruing on the amounts of principal advanced hereunder shall be
due in twenty-three (23) consecutive monthly installments in the amount of the
accrued and unpaid interest on the date such installment is due, with the first
of such installments being due on the 31st day of July, 2010, and a like
installment becoming due on the last day of each succeeding calendar month
thereafter until the 31st day of May, 2012, when the entire then remaining
unpaid principal balance of this note and all accrued interest shall be due.
This note shall be due in any event on or before the 31st day of May, 2012.

This note is partly in renewal, extension and rearrangement but not in
extinguishment of the unpaid balance owing on a Promissory Note dated
September 24, 2008, executed by Borrower and payable to the order of Lender in
the original principal sum of $25,000,000.00, as modified by Modification
Agreement dated to be effective March 24, 2010, and evidencing a line of credit
governed by a Loan Agreement of the same date and secured by a Security
Agreement of the same date covering all assets of Borrower and by a Lease and
Rental Assignment of the same date covering all equipment leases of Borrower.
The unpaid balance of said note and the liens, pledges, assignments and security
interests securing the same are hereby taken up, renewed and extended for the
security of this note.

This note is secured by the Security Agreement dated September 24, 2008 between
Borrower and Lender by which Borrower granted a security interest in all assets
of Borrower, and by the Lease and Rental Assignment of the same date from
Borrower to Lender by which Borrower granted security interests in all of its
equipment leases, now owned or hereafter acquired by Borrower. Reference is here
made to said Security Agreement and said Lease and Rental Assignment for all
purposes. This note and the security therefor is also governed by the Loan
Agreement dated September 24, 2008 between the Borrower and Lender. as amended
from time to time.

As the term “Lender” is used in this note, it shall be construed to refer to
Lender or to any current owner of this note, if other than Lender.

It is agreed that time is of the essence of this agreement, and that in the
event of default in the payment of any installment of principal or interest
which may be provided for hereunder, as the same becomes due and payable, Lender
may declare the entire unpaid principal balance plus all accrued but unpaid
interest due hereon immediately due and payable, and failure to exercise said
option shall not constitute a waiver on the part of Lender of the right to
exercise the same at any other time.

Should default be made in the payment of this note as the same becomes due or is
declared due under the terms hereof, and should this note then be placed in the
hands of an attorney for collection, or should this note be collected by suit or
through the probate court, bankruptcy court, or other judicial proceedings, then
the undersigned agree and promise to pay reasonable attorney’s fees incurred by
Lender herein in the collection of this note in addition to the principal and
interest then owing.

This note, or any part hereof, may be paid before maturity at any time, and on
the payment or collection of this note, no unearned interest shall be paid or
collected.

Borrower and any and all co-makers, endorsers, guarantors and sureties hereby
acknowledge their understanding that, unless waived, they have the right to
notice of Lender’s intent to accelerate the principal balance due on this note,
the right to notice of actual acceleration of the principal balance of this
note, and the right to presentment of this note by Lender’s demand for payment.
Borrower and any and all co-makers, endorsers, guarantors, and sureties further
acknowledge their understanding that they may waive these rights by their
signatures on this note or on their respective contracts and they do hereby
severally waive their rights to notice of intent to accelerate, their rights to
notice of acceleration, and their rights to presentment or other demand for
payment. Borrower and any and all co-makers, endorsers, guarantors, and sureties
further severally waive notice of protest, protest, demand and the filing of
suit hereon for the purpose of fixing liability and consent that the time of
payment hereof may be extended and re-extended from time to time without notice
to them, or any of them, and each agrees that his, her, or its liability on or
with respect to this note shall not be affected by any release or discharge of
any other maker, endorser, guarantor, or surety or by any release of or change
in any security at any time existing or by any failure to perfect or to maintain
perfection of any lien on or security interest in any such security, or any
change in the Loan Agreement.

MITCHAM INDUSTRIES, INC.

By:       
BILLY F. MITCHAM, JR.
Its: President


3

EXHIBIT B

PROMISSORY NOTE

$      Victoria, Texas       , 20      

The undersigned, hereinafter called “Borrower,” whether one or more, jointly and
severally, hereby promise to pay to the order of First Victoria National Bank,
hereinafter called “Lender,” at its banking house in the City of Victoria, in
Victoria County, Texas, the sum of $     , with interest thereon from date until
paid as hereinafter provided. All past due interest shall bear interest at the
same rate as the principal.

This note shall bear interest at a rate One-Half of One Percent (0.5%) over the
prime rate published in the Wall Street Journal as being the base rate on
corporate loans established by a selected number of the largest banks in the
United States, as such published prime rate is determined annually by Lender on
the date thirty (30) days in advance of the “Adjustment Date” as hereinafter
defined. In the event more than one such prime rate is published by the Wall
Street Journal, the highest of such rates shall be used to determine the
interest rate on this note. No representation is made that such prime rate is
the lowest or best rate charged by any bank to its customers. In the event the
prime rate published in the Wall Street Journal should cease to be available for
any reason, Lender shall select an index comparable to such prime rate to
determine the rate of interest on this note on the next Adjustment Date.

The first adjustment of the interest rate on this note shall become effective on
the       day of       , 20      , and subsequent adjustments shall become
effective on the same calendar day, hereinafter called the “Adjustment Date,” of
each succeeding year thereafter. On the date thirty (30) days in advance of the
Adjustment Date each year, Lender shall determine the rate of interest which
this note shall bear from such Adjustment Date until the next Adjustment Date.

Notwithstanding any other provision in this note or any other loan document to
the contrary, Lender shall not charge or collect and Lender does not intend to
contract for interest in excess of that permitted by law for loans of this kind
by Lender, and to prevent such occurrence, Lender will, at maturity or an
earlier final payment of this note, determine the total amount of interest that
can be lawfully charged or collected by applying the highest lawful rate of
interest to the full periodic balances of principal for the period each is
outstanding and unpaid and compare such amount with the total interest that has
accrued under the terms of this note, and, if necessary, to prevent usury,
reduce the total amount of interest payable by Borrower to the lesser amount. If
the amount of interest that has been collected exceeds the lawful amount, Lender
shall either make direct refund of such excess to Borrower or credit it against
other sums owed by Borrower to Lender, whichever Lender deems appropriate. If at
any time the rate of interest provided for in this note shall exceed the highest
lawful rate, then any subsequent adjustment in the rate of interest on this note
under the terms hereof will not reduce the rate of interest below the highest
lawful rate until the total amount of interest accrued on this note equals the
amount of interest, which would have accrued if there had been no limitation to
the highest lawful rate. As used herein, the term “highest lawful rate” means
the greatest of the rates of interest from time to time permitted under
applicable law. Interest on this note is computed on a 365/365 simple interest
basis; that is, by applying the ratio of the annual interest rate over the
number of days in a year, multiplied by the outstanding principal balance,
multiplied by the actual number of days the principal balance is outstanding.

This note is payable in forty-eight (48) consecutive monthly installments of
principal and interest in an amount sufficient to repay the entire principal and
accrued interest by the maturity date of this note. The first of such
installments shall become due on the        day of      , 20      , and a like
installment shall become due on the same day of each succeeding calendar month
thereafter until the entire unpaid principal and accrued interest has been paid
in full. These installments shall be in the amount of $      each, including
interest, until the first adjustment of the interest rate. Thereafter, on the
Adjustment Date each year, as the rate of interest is determined, the amount of
the monthly installments shall be adjusted as required by Lender so that such
installments shall be in substantially equal amounts and sufficient to amortize
the indebtedness by the maturity date.

The final installment on this note shall be due, if not sooner paid on the
       day of      , 20      .

4

If Lender has not received the full amount of any monthly installment by the end
of ten (10) calendar days after the date it is due, Borrower shall pay a late
charge to Lender in the amount of five percent (5.00%) of the late installment
of principal and interest or a maximum of Fifty Dollars ($50.00).

This note is in renewal, extension and rearrangement but not in extinguishment
of a portion of the unpaid balance owing on a Promissory Note dated July   ,
2010, executed by Borrower and payable to the order of Lender in the original
principal sum of $35,000,000.00 and evidencing a line of credit governed by a
Loan Agreement between Borrower and Lender dated September 24, 2008, as amended
and secured by a Security Agreement covering all assets of Borrower and by a
Lease and Rental Assignment covering all equipment leases of Borrower. The
portion of the unpaid balance of said note represented by the amount of this
note and the liens, pledges and security interests securing the same are hereby
taken up, renewed and extended for the security of this note.

This note is governed by and secured as provided in the Loan Agreement between
Borrower and Lender dated September 24, 2008, as it now exists or is hereinafter
amended, and all of the covenants of Borrower contained therein will apply to
the indebtedness evidenced by this note and all security interests, liens and
collateral assignments described in the Loan Agreement will secure this note.

As the term “Lender” is used in this note, it shall be construed to refer to
Lender or to any current owner of this note, if other than Lender.

It is agreed that time is of the essence of this agreement, and that in the
event of default in the payment of any installment of principal or interest
which may be provided for hereunder, as the same becomes due and payable, Lender
may declare the entire unpaid principal balance plus all accrued but unpaid
interest due hereon immediately due and payable, and failure to exercise said
option shall not constitute a waiver on the part of Lender of the right to
exercise the same at any other time.

Should default be made in the payment of this note as the same becomes due or is
declared due under the terms hereof, and should this note then be placed in the
hands of an attorney for collection, or should this note be collected by suit or
through the probate court, bankruptcy court, or other judicial proceedings, then
the undersigned agree and promise to pay reasonable attorney’s fees incurred by
Lender herein in the collection of this note in addition to the principal and
interest then owing.

This note, or any part hereof, may be paid before maturity at any time, and on
the payment or collection of this note, no unearned interest shall be paid or
collected.

Borrower and any and all co-makers, endorsers, guarantors and sureties hereby
acknowledge their understanding that, unless waived, they have the right to
notice of Lender’s intent to accelerate the principal balance due on this note,
the right to notice of actual acceleration of the principal balance of this
note, and the right to presentment of this note by Lender’s demand for payment.
Borrower and any and all co-makers, endorsers, guarantors, and sureties further
acknowledge their understanding that they may waive these rights by their
signatures on this note or on their respective contracts and they do hereby
severally waive their rights to notice of intent to accelerate, their rights to
notice of acceleration, and their rights to presentment or other demand for
payment. Borrower and any and all co-makers, endorsers, guarantors, and sureties
further severally waive notice of protest, protest, demand and the filing of
suit hereon for the purpose of fixing liability and consent that the time of
payment hereof may be extended and re-extended from time to time without notice
to them, or any of them, and each agrees that his, her, or its liability on or
with respect to this note shall not be affected by any release or discharge of
any other maker, endorser, guarantor, or surety or by any release of or change
in any security at any time existing or by any failure to perfect or to maintain
perfection of any lien on or security interest in any such security.

MITCHAM INDUSTRIES, INC.

By—

Billy F. Mitcham, Jr.

Its President

5